Case 1:19-cv-02316-RC Document 5-1 Filed 09/24/19 Page 1of1
United States District Court,

District of Columbia
David Alan Carmichael )
) Case No: 1:19-cv-02316

v. )

)
Michael Richard Pompeo )
et al. )

ORDER

On Plaintiff’s Motion For Joinder of Lawrence Donald Lewis as Plaintiff

The Court has before it Plaintiff David Alan Carmichael’s Motion to Join Lawrence
Donald Lewis, of Nordman, Idaho, as Plaintiff. Lawrence Donald Lewis submitted a Petition for
Joinder in the referenced case, to join as a Plaintiff. The Defendants have been notified and have
copies of the Motion and Petition.

The Court has reviewed the Motion and Petition and found that the injuries alleged,
Counts claimed, the Relief demanded, the Venue, the Jurisdiction, and the Defendants are the
same as the original filing Party’s complaint. Joinder of Lawrence Donald Lewis is necessary
for the just adjudication of the Complaints and to avoid duplicity of suits. Adding Lawrence
Donald Lewis as Plaintiff serves no injustice to the Defendants.

The Plaintiffs’ Motion and Petititon are granted.

The Clerk shall add the Petition For Joinder of Lawrence Donald Lewis to the file and
add Lawrence Donald Lewis as a Plaintiff.

The name of the case shall be styled David Alan Carmichael, ef al. v. Michael Richard
Pompeo, et al.

It is so ordered, /s/ Judge Rudolph Contreras

United States District Judge
Date:

 
